Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 04/22/19 and examiner's initiative interview held on 03/04/21.
Claims 1-20 are under examination.
Claims 1 & 7 are currently amended.


Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 04/22/19 are accepted by the examiner.


EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Darren Smith (Reg. No. 64, 261) on 03/04/21.
9.	The title is amended as follow:
“NOTIFICATION AND TRANSFER OF LINK AGGREGATION GROUP IN ANTICIPATION OF  A PRIMARY NODE REBOOT”
10.	The claims are amended as follow:
1.	(Currently Amended) A method for maintaining network operation during a reboot of a first information handling system, the method comprising:
detecting, by the first information handling system, a reboot condition of the first information handling system;
transmitting, by the first information handling system, a first notification to a second information handling system to notify the second information handling system that the first information handling system is going to reboot;
transmitting, by the first information handling system, a first spanning tree protocol (STP) notification comprising a first bridge protocol data unit (BPDU) to the third information handling system instructing the third information handling system to age out root information designating the first information handling system as the STP root bridge; and
rebooting the first information handling system after transmitting the first notification and the first STP notification.
7.	(Currently Amended) A first information handling system comprising:
a processor; and [[,]]
a memory,
wherein the processor is configured to perform steps comprising

transmitting a first notification to a second information handling system to notify the second information handling system that the first information handling system is going to reboot;
transmitting a first spanning tree protocol (STP) notification comprising a first bridge protocol data unit (BPDU) to the third information handling system instructing the third information handling system to age out root information designating the first information handling system as the STP root bridge; and
rebooting the first information handling system after transmitting the first STP notification and the first STP notification.

Allowable Subject Matter
11.	Claims 1-20 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
13.	Claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
14.	In claims 1 & 7: “transmitting, by the first information handling system, a first spanning tree protocol (STP) notification comprising a first bridge protocol data unit (BPDU) to the third information handling system instructing the third information handling system to age out root information designating the first information handling system as the STP root bridge” in combination with other limitations recited as specified in claims 1 & 17.
	In claims 1 & 17: Note that the first closest prior art Moreno, US Patent Application Publication No. 2010/0002577 A1 discloses A first information handling system comprising (See FIG. 6 & Para. 0062; network element 50):
a processor (See FIG. 6 & Para. 0062; network element 50 includes a CPU 60),
a memory (See FIG. 6 & Para. 0062; network element 50 includes a ROPM 58), wherein the processor is configured to perform steps comprising
detecting a reboot condition of the first information handling system (See FIG. 1 & Para. 0021-0023; detection occurs when a timer expires and no sent keep alive message has been received from a removed node);
transmitting a first spanning tree protocol (STP) notification comprising a first bridge protocol data unit (BPDU) (See Para. 0023; the network bridges sends bridge protocol data units (BPDU) to exchange information about bridge IDs and root path costs); and
Note that the second closest prior art Kuo, US Patent Application No. 7, 209, 435 B1 discloses rebooting the first information handling system after transmitting the first STP notification and the first STP notification (See Para. 0042; resetting all the device on the VSRP switch).
Note that the third prior art, Pustylinik US Patent Application Publication No. 2011/0317548 A1 discloses transmitting a first notification to a second information handling system to notify the second information handling system that the first information handling system is going to reboot (See FIG. 3; abstract & Para. 0017; the bridge directly connected to root bridge generates and sends RFSN BPDU with compressed failed root bridge identifier).
16.	Thus, neither Moreno, Kuo nor Pustylinik, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.


Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Akkineni et al. 2019/0227812 A1 (See abstract and claim 1).
B.	Postylnik et al. 2011/0317548 A1 (See FIG. 1 & Para. 0001-0005).
C.	Rose et al. 2008/0101219 A1 (See FIG. 1 & Para. 0003-0007 & 0027).

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469